Citation Nr: 1455129	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  04-37 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected left ankle and left knee disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 





INTRODUCTION


The Veteran had active duty service from February 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2004 rating decision by the Regional Office (RO) of the Department of
Veterans Affairs (VA) located in Winston-Salem North Carolina.

In September 2013, the Board denied the claim for service connection for an acquired psychiatric disorder to include as secondary to service connected disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, thus vacating the Board's decision on this issue and remanding the claim to the Board for further proceedings consistent with the JMR.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's depression is proximately due to or aggravated by his service-connected left ankle and left knee disabilities.


CONCLUSION OF LAW

Service connection for depression, to include as secondary to service-connected disabilities, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§ 3.310 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal for entitlement to service connection for an acquired psychiatric disability.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Merits

The Veteran filed a claim for service connection for an acquired psychiatric disability in September 2003, asserting that his depression was caused by his service-connected disabilities.  The Board notes that in the September 2004 rating decision the Veteran's depression was adjudicated under direct service connection; however, since his claim is being granted based on a secondary service connection theory of entitlement, no further discussion is required regarding the direct service connection theory.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to element (1), current disability, the competent medical evidence of record indicates diagnosis of depression in November 2011.  Accordingly, element (1), current disability, is satisfied.

Element (2) has been met; the Veteran is service-connected for a left ankle and left knee disability.

Turning to element (3), nexus, the competent and probative evidence is in equipoise as to whether the Veteran's currently diagnosed depression is secondary to his service-connected disabilities.  In this regard, the Board notes that the record contains conflicting medical opinions which address the issue of nexus. 

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In support of his claim, the Veteran has submitted lay statements from his wife, who is also a nurse, in July 2011 and November 2012.  In her November 2012 statement, the wife asserted that the Veteran's pain all down his left leg was the cause of his being edgy, impatient, annoyed and easily angered.  She stated with certainty that the Veteran's psychiatric disorder was "caused by chronic pain of his left leg for which he has service-connection."  

The Board notes that, with regard to the Veteran's wife's lay statement, his wife is competent to report observing his difficulties due to his service connected left leg disabilities, as well as helping him informally treat the conditions and seeing him seek informal treatment from others.  Id.  Further, as the Veteran's wife is a nurse, she is more qualified than those without medical training to testify as to these elements.

The Veteran also submitted an October 2013 private opinion from a physician who treated him in the 1980s and early 1990s for his ankle pain.  The physician opined that the Veteran was depressed "since realization of the magnitude of his ankle damage."  The Veteran also submitted a private opinion from a psychologist who examined the Veteran in February 2014.  The psychologist noted that he had reviewed a detailed history of the Veteran's in-service injuries and depression, and that he had discussed the Veteran's case with his current PCP.  That psychologist opined that it was as likely as not that the Veteran's depression was a result of his service-related injury, as a "debilitating injury" such as the Veteran's was known to cause depression in an overwhelming number of cases.  

Moreover, after an in-person examination of the Veteran at an October 2014 VA examination, a VA examiner opined that the Veteran's depression was at least as likely as not due to his service connected left knee degenerative joint disease.  

The Board acknowledges that the Veteran's claim was previously denied based on a negative VA opinion in November 2011.  However, having reviewed the evidence of record, the Board concludes that the evidence added since that opinion was rendered has changed the balance of the probative evidence in this case, such that the positive and negative nexus opinions are of at least equal probative value.  This means that the evidence of record is at least in relative equipoise.  In such a case, VA regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  When this is done, the criteria for service connection have been met and the Veteran's claim is granted.





ORDER

Service connection for depression, to include as secondary to service connected left ankle and knee disabilities, is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


